PER CURIAM.
Appellant, L.T., a minor, appeals a Juvenile Disposition Order in which the trial court withheld adjudication on the offense of affray and imposed probation. We reject without further discussion Appellant’s argument that the trial court imposed a duty to retreat upon her. However, we agree with Appellant that the trial court abused its discretion in overruling her lack-of-foundation objection to the admissibility of the videotape showing the altercation at issue that occurred on her school bus. Although the trial court ruled as it did because it did not “know how it [the video] could hurt the case” and did not see “anything in there that would be damaging” to Appellant, the trial court ultimately found that Appellant committed affray by relying almost exclusively on what it saw in the video. Because the State failed to authenticate the video, we reverse the order on appeal and remand for further proceedings. See § 90.901, Fla. Stat. (2013) (“Authentication or identification of evidence is required as a condition precedent to its admissibility.”); see also Wagner v. State, 707 So.2d 827, 830 (Fla. 1st DCA 1998) (explaining how a photograph or videotape may be authenticated).
REVERSED and REMANDED for further proceedings.
LEWIS, ROWE, and BILBREY, JJ., concur. ■